DETAILED ACTION
Claims 1-10, 13-16 and 19 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 11, 2020 and January 7, 2021 are in compliance with the provisions of 37 CFR 1.97.  The examiner notes that applicant referenced an unpublished patent application 17/143,250, and in accordance with Waiver of the Copy Requirement in 37 CFR 1.98 for Cited Pending U.S. Patent Applications, 2004, the examiner has considered the specification, including the claims, and drawings in the U.S. application.  The information disclosure statements have been being considered by the examiner.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.  The reasons for allowances are as set forth in Office Correspondence filed October 27, 2020.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                                 January 16, 2021